                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

  ROBERT GLENN BRYSON III,
                                               Case No. 1:19-cv-00440-BLW

        Plaintiff,                             MEMORANDUM DECISION
                                               AND ORDER
         v.

  BOSTON SCIENTIFIC,

        Defendant.



                                 INTRODUCTION

      Before the Court is Plaintiff Robert Glenn Bryson III’s In Forma Pauperis

(IFP) Application (Dkt. 1) as well as his conditionally filed complaint. For the

reasons explained below, the Court will grant the IFP Application but dismiss the

complaint with leave to amend.

                                 BACKGROUND

      Plaintiff indicates that a “stent has caused personal injury . . . .” He seeks

$37 million in damages. See Compl., Dkt. 2, ¶¶ III, IV. He elaborates on the stent

as follows:

      This stent has since the moment it was placed in my chest not felt
      right. I told my doctors over and over that it was causing me chest


MEMORANDUM DECISION AND ORDER - 1
      pain and increased blood pressure. Since its placement I have had
      fourteen heart attacks and eight strokes. Giving the rippling effect
      of causing numbness all over my right side, part of my heart dying,
      several of my organs failing with poor circulation due to the heart
      engulfing the stent and creating total occlusion.

Attachment A to Complaint, Dkt. 2. Bryson goes on to explain that he is now

unable to “get a job or help around the house without becoming winded or

fatigued.” He “can no longer do the things that made [him] happy, such as

detailing his car, maintaining his home, or taking care of his lawn. He says that the

stent was supposed to lengthen his life – “not shorten and cheapen the quality of

my days.” Id. As he puts it, “I am not a quitter but this stent has made the odds

against me almost too strong to bear.” Id.

                                    ANALYSIS

1.    The IFP Application

      Under 28 U.S.C. § 1915(a)(1), a court may allow a litigant to proceed

without prepayment of fees if he submits a proper IFP application. Whether to

grant an IFP application is based solely on the economic eligibility of the plaintiff.

Here, Mr. Bryson has signed an affidavit in support of his IFP application

declaring under penalty of perjury that his monthly expenses take up the entirety of

his $907 monthly income. Based on this information, the Court will grant the IFP

application.




MEMORANDUM DECISION AND ORDER - 2
2.    Screening Standards

      Because Bryson is proceeding IFP, the Court must screen his complaint

under 28 U.S.C. § 1915(e)(2). See Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir.

2002) (per curiam) (holding that § 1915(e)(2)(B)’s screening requirements apply to

non-prisoners proceeding or seeking to proceed IFP). The Court must dismiss a

complaint or claim that is frivolous, malicious, fails to state a claim for relief, or

seeks damages from defendants who are immune from suit. See Lopez v. Smith,

203 F.3d 1122, 1126 27 (9th Cir. 2000) (en banc).

      Screening under § 1915(e)(2) involves the same standard of review as that

used under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d

1108, 1112 (9th Cir. 2012). Under Rule 12(b)(6), a complaint must “contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. The “mere

possibility of misconduct” or an “unadorned, the defendant-unlawfully-harmed me

accusation” falls short of meeting this plausibility standard. Id.; see also Moss v.

U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

      Pro se litigants’ pleadings must be liberally construed and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)


MEMORANDUM DECISION AND ORDER - 3
(citations omitted). Further, leave to amend must be granted if it appears the

plaintiff can correct the defects in the complaint. Lopez, 203 F.3d at 1130. If the

complaint cannot be saved by amendment, dismissal without leave to amend is

appropriate. Sylvia Landfield Trust v. City of L.A., 729 F.3d 1189, 1196 (9th Cir.

2013).

3.    Bryson’s Complaint

      Bryson’s complaint fails to state a claim for relief because he has not

connected the defendant, Boston Scientific, to the stent. Additionally, he has not

alleged that the stent was defective. Nor has he alleged that Boston Scientific is

responsible for any such defect. Put differently, the Court is aware that Mr. Bryson

is alleging that the medical procedure involving the stent did not turn out well. But

Mr. Bryson has not connected that outcome with the design or manufacture of the

stent, nor has he explained how Boston Scientific is involved with the stent. For

these reasons, the Court will dismiss the complaint, but it will give Mr. Bryson an

opportunity to amend his complaint. As matters stands, the complaint does not

fairly notify Boston Scientific what claims it is defending.

                                      ORDER

      IT IS ORDERED that:

      1.     Plaintiff’s In Forma Pauperis Application (Dkt. 1) is GRANTED.




MEMORANDUM DECISION AND ORDER - 4
      2.     Plaintiff’s Complaint (Dkt. 2) is DISMISSED WITH LEAVE TO

AMEND. Plaintiff may file an amended complaint within 30 days of this Order. If

Plaintiff does not file an amended complaint within that time period, this action

will be dismissed without further notice.

                                             DATED: February 3, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
